DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Haraguchi (U.S. Patent Application Publication 2019/0189827).
Regarding claims 1-3, 6-8, Haraguchi discloses (Figs.) a method and an optical detector comprising: a light-receiving element (302) that is operated in a Geiger mode by application of a service 5voltage higher (L-level; LVDD) than a predetermined breakdown voltage and outputs a pulse signal in accordance with reception of light; a voltage setting unit (303) that is capable of selectively applying any one of the service voltage and a test voltage (H-level; MVDD) lower than the breakdown voltage to the light-receiving element; and an abnormality determination unit (205) that performs an abnormality determination process of 10determining that the light-receiving element is abnormal when the number of pulse signals output from the light-receiving element operated under the test voltage is equal to or greater than a predetermined threshold ([0054]-[0055]), and determining that the light-receiving element is normal when the number of pulse signals is smaller than the threshold ([0054]-[0055]).  The abnormality determination unit deactivates or decreases sensitivity (voltage set at below breakdown; linear mode is less sensitive) of the abnormal light-receiving elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi.
Regarding claim 4, Haraguchi discloses the claimed invention as set forth above.  Haraguchi also discloses ([0058]) taking temperature into account as claimed.  Haraguchi does not specifically disclose a temperature measuring unit.  However, having a temperature measuring unit to measure an ambient temperature is well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a temperature measuring unit in the apparatus of Haraguchi to obtain a temperature measurement for real time or accurate control as known and predictable.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878